This is an appeal from a conviction for making an illegal sale of intoxicating liquor in prohibition territory.
The evidence by the State's witness is positive and clear, showing that on the date alleged, after the prohibition law was in force making it a felony, appellant sold to him a quart of whisky. Appellant did not himself testify. The evidence was clearly sufficient to sustain the conviction.
Appellant has no bills of exceptions, made no objection to the charge of the court, and asked no special charges. In his motion for a new trial he claims the evidence is insufficient to sustain the conviction, and contends that the State's witness to whom the sale was made was an accomplice, and a conviction could not be had upon his testimony alone. He did not ask that this question be in any way submitted by the charge of the court. His contention can not be sustained. The evidence does not show, or tend to show, that the State's witness to whom the sale was alleged to have been made was an accomplice in the sale to him by appellant.
The judgment is affirmed.                             Affirmed. *Page 37 
                          ON REHEARING.                        October 23, 1917.